Citation Nr: 0119348	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
March 1969.  He died in December 1999, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the VA 
regional office (RO) in St. Petersburg, Florida, which denied 
the benefit sought.

The Board notes that a September 2000 rating decision denied 
service connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement in October 2000 
on this issue, and a statement of the case was sent to her in 
March 2001.  However, when she submitted her substantive 
appeal in May 2001, she indicated that she was "only 
appealing" the issue of entitlement to accrued benefits.  
Therefore, regardless of the fact that her representative 
submitted argument on the cause of death claim, it is clear 
that the appellant did not intend to appeal this claim, and 
it is not before the Board.


REMAND

The veteran filed a claim for service connection for 
sarcoidosis in 1998, which was denied as not well grounded in 
an August 1999 rating decision.  He then died in December 
1999 from injuries sustained in a motor vehicle accident.  
Thereafter, the appellant filed a claim for accrued benefits.  
Because the rating decision was not yet final at the time of 
the veteran's death, the claim was pending at the time that 
he died.  Upon the death of a veteran, periodic monetary 
benefits to which he was entitled at death based on existing 
ratings or decisions or those benefits to which he was 
entitled based on evidence in the file at the date of death, 
and due and unpaid for a period not to exceed two years prior 
to death may be paid to his spouse.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(a)(1)(i).  

The appellant's eligibility for accrued benefits, if any, 
must be established from evidence in the file or in VA 
custody at the time of the veteran's death.  However, 
"evidence in the file at date of death" may include 
consideration of evidence deemed constructively in file at 
date of death.  Hayes v. Brown, 4 Vet. App. 353, 360 (1993).  
VA's Adjudication Manual permits certain government documents 
to be considered as being in the file at date of death even 
though actually put into the file after the date of death.  
This includes:

? Service Department records
? Reports of VA hospitalization
? Reports of hospitalization, treatment or examinations 
authorized by VA
? Reports of autopsy made by VA on the date of death

VA Manual, M21-1, Part VI,  5.06(c) (March 21, 2001).

Moreover, the veteran's complete VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  This means they are considered part of the 
evidence in file at the time of his death.  The appellant has 
stated that the veteran was being treated at the VA 
facilities in Gainesville and Lake City, Florida, for 
symptoms representative of sarcoidosis and that tests were 
being conducted at those facilities to see if sarcoidosis was 
present.  See May 2001 substantive appeal.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  For the reasons discussed above, it cannot be said at 
this point that there is no possible additional notification 
or development action that is required, and a remand is 
needed. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

The development should include, but is 
not limited to, obtaining all of the 
veteran's VA medical records from 
Gainesville and Lake City, Florida.  The 
RO should continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

2.  Thereafter, readjudicate the 
appellant's claim for accrued benefits, 
based on the evidence in file at the time 
of the veteran's death.  If the benefit 
sought on appeal remains denied, provide 
the appellant and her representative an 
adequate supplemental statement of the 
case, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

